Citation Nr: 1548406	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service connected anxiety disorder not otherwise specified (NOS), with posttraumatic stress disorder (PTSD) features and alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability
(TDIU) by reason of service connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1965 to April 1969 and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.  

In May 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board notes that in an August 2015 letter, the Veteran was informed that the VLJ who conducted the May 2012 hearing was no longer employed by the Board and he was given the option of appearing at another hearing before a different VLJ.  In a response received in September 2015, the Veteran indicated that he did not wish to appear for another hearing.

In November 2013, the Board granted an increased rating of 50 percent for the Veteran's service-connected psychiatric disability, and remanded the claim for a TDIU rating for further development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2014, the Court vacated the November 2013 Board decision to the extent that a rating greater than 50 percent was not awarded, and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The case was remanded in December 2014 and has now returned to the Board for further appellate action. 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's unspecified anxiety disorder, with PTSD features and alcohol abuse is manifested primarily by, among other symptoms: anxiety, anger, nightmares, sleep difficulty, irritability, and depression; assigned Global Assessment of Functioning (GAF) scores of 55, 56, 60, and 80; and difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating for unspecified anxiety disorder, with PTSD features and alcohol abuse greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letter sent to the Veteran in October 2009.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records, and letters from the Veteran's private therapist have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA compensation examinations assessing and reassessing the severity of his service-connected anxiety disorder.  These examination reports adequately document the symptoms and functional effects of the service-connected anxiety disorder and so provide the information necessary for the Board to evaluate his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


Law and Analysis

The Veteran is seeking a disability rating greater than 50 percent for his service-connected unspecified anxiety disorder with PTSD features and alcohol abuse.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  In evaluating the severity of the Veteran's anxiety disorder, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's anxiety disorder throughout the pendency of his claim.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in September 2011.  Hence, DSM-IV is still the governing directive for this case.

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  The current 50 percent evaluation is based, in part on findings from a September 2008 VA examination, which shows the Veteran reported classic PTSD symptoms including anxiety, depression, intrusive recollections of his wartime experiences, emotional numbness, avoidance of reminders of Vietnam, and sleep difficulties due to nightmares about a friend who died in Vietnam.  He was also sometimes hypervigilant and easily startled.  He had been employed since service discharge in 1969, working most of that time as a propane truck driver, and was anticipating retirement within the next year.  The Veteran reported that he was often irritable or had angry outbursts especially while driving.  He was currently divorced for the second time, but did have a significant other involved in his life.  He also had two daughters and an 8 year-old grandson.  

On examination the Veteran was noted to be pleasant and appeared his stated age.  He was neatly and casually attired, well groomed, exhibited good eye contact, and was polite in manner.  He was also alert and fully oriented with no apparent motor abnormalities.  Although his memory was not formally assessed, it seemed grossly intact.  The Veteran was attentive and focused during the interview and his speech was normal.  His mood seemed appropriate, and his affect had a full range.  There were no abnormalities of thought content, thought processes, or perception noted.  Insight and judgment seemed adequate.  He denied having any current suicidal or homicidal ideation or any significant history of suicide attempts.  He reported being able to maintain basic personal hygiene and activities of daily living.  The Veteran was administered the Beck Depression Inventory (BDI), and his score of 12 was consistent with a mild to moderately depressed mood.  The examiner indicated the Veteran did not meet the full diagnostic criteria for PTSD and diagnosed insomnia.  A GAF score of 80 was assigned indicating no more than slight impairment in social or occupational functioning due to transient, if any, symptoms and expectable reactions to psychosocial stressors.

Of record are statements from the Veteran's Vet Center therapist, a licensed marriage and family therapist (LMFT).  In these statements she offered her opinion as to the current severity of the Veteran's psychiatric symptoms, which included estrangement from others, avoidance of responsibilities, severe survivor guilt, depression, aggressive tendencies, social isolation, avoidance of reminders of Vietnam, memory and concentration problems, difficulty sleeping, low self-esteem,  and distressing dreams/memories.  The Veteran reported that, when frustrated, he sometimes became suicidal or homicidal, but had never acted on these feelings.  He would also sometimes throw and break things when angry, but would then regret his actions.  The examiner also noted that he experienced a great deal of "road rage" that presented difficulties for him as a professional truck driver.  She felt he had a GAF score of 55, which she stated reflected that he had difficulty with social and work related interactions and had longstanding issues that significantly impacted his ability to maintain friendships and work relationships.  See letters from J. Skinner, LMFT (licensed marriage and family therapist) dated December 15, 2008 and January 26, 2009; see also Vet Center Initial Assessment dated and progress notes from dated December 2008 - February 2009.

Also in support of the claim is a lay statement from the Veteran's girlfriend describing in general how his anxiety disorder affected their daily lives and impacted him both socially and occupationally.  She also gave specific instances of the Veteran's behavior including that the Veteran seemed unable to give or receive affection.  He sometimes got depressed over small things.  He would display sadness and guilt about his friend who died in Vietnam.  He had nightmares and road rage.  She felt the Veteran also drank too much.  

The Veteran was afforded a second VA examination in March 2009.  He arrived about an hour early for his appointment.  He was casually and appropriately dressed with good hygiene.  He had good eye contact and was open and cooperative.  Psychomotor activity and speech were both generally normal.  His affect was restricted, and he was somewhat tearful at times.  He described his mood as irritable and depressed.  The Veteran reported little change in his personal history since his last examination.  He continued in an on again off again relationship with his girlfriend and had very good relationships with his children and grandchild.  His relationships with his siblings were fine.  He was still employed as a propane truck driver, but planned to reduce his work to part time.  He had a long, steady, and stable work history and got along with co-workers, but no longer enjoyed working.  He stated that he wanted to enjoy life more and not work until he died.  He reported having good days and bad days, but was easily aggravated.  He thought about death all the time and sometimes thought that life was not worth living, since he had so many friends who had passed away.  He sometimes had thoughts about driving into a tree, but had no intent or plan to do so.  He denied having thoughts about hurting others.  

Mental status examination revealed, the Veteran was noted to be alert and fully oriented.  His attention was not impaired during the examination and he was not tangential or circumstantial.  His thought content was appropriate to the interview context and was not obsessional or delusional.  There was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, phobias, social fears, excessive worry, hypomania, mania, panic attacks, or agoraphobia.  The Veteran did have symptoms of depressed mood and anhedonia and there was some suicidal ideation, but no intent or plan or current homicidal thoughts.  There was also ongoing alcohol abuse, but no evidence of social isolation.  Insight and judgment were adequate.  Despite stating otherwise, the Veteran had some interests and hobbies, including bowling.  He avoided crowds and felt detached and emotionally distant from others, but maintained friendships with a few Veterans and had friends from his bowling league whom he saw weekly.  He reported having difficulty completing tasks in his everyday household routine such as doing dishes, but was generally able to take care of his activities of daily living.  The examiner diagnosed anxiety disorder NOS with features of PTSD, depressive disorder NOS, and alcohol abuse, and continued the GAF score of 55, reflecting a moderately severe level of impairment in occupational, social, and interpersonal functioning.

VA outpatient treatment records show that in August 2009 the Veteran sought psychotropic medication to treat his anxiety symptoms at the recommendation of his therapist.  In general, the clinical findings are not materially different from those reported on the previous VA examination and show that in general the Veteran continued to struggle with poor judgment with regard to alcohol use, depressed mood, anger/irritability, and anxiety.  Sometimes he thought he saw shadows in his peripheral vision when he was trying to go to sleep.  He reported delayed onset sleep and midcycle awakenings.  He described his mood as occasionally "ok" and his energy level was fair.  Motivation was good, but he had some difficulty with concentration.  He denied recent suicidal ideation.  The Veteran had retired from driving the propane truck.  See VA outpatient treatment August 2009 to October 2009.  

In September 2009, the Veteran was prescribed medication for nightmares as well as an antidepressant.  He reported that his anxiety symptoms were somewhat improved since being in therapy and agreed that alcohol might be contributing to some of his symptoms and was motivated to stop drinking.  By mid-October 2009, the Veteran reported a slight improvement in sleep with his medication and that his mood was a little better in that he does not get too depressed.  He reported that he was enjoying life and retirement and that his anxiety symptoms were more manageable.  He denied suicidal ideation.  The examiner noted the improvement in anxiety symptoms coincided with the Veteran's decreased alcohol intake.  Of record during this timeframe are GAF scores of 55, 56, and 60.  Id.  

The Veteran's Vet Center therapist wrote another letter for him in November 2009.  She stated that the Veteran had symptoms including memory loss for the names of close relatives, impaired impulse control resulting in unprovoked outbursts and irrational violent behaviors, difficulty establishing and maintaining close personal and interpersonal relationships, panic attacks several times per week, difficulty understanding and responding to complex work tasks, unexplained anxiety, lack of motivation and enjoyment in daily life, nightmares, alcohol abuse, and anger.  She stated that the Veteran stopped working due to PTSD at the recommendation of his doctor.  See letter from J. Skinner, LMFT dated November 3, 2009; see also Vet Center progress notes dated March 2009-November 2009.  The Board notes that many of the assertions made in this letter are not supported by any treatment records and are directly contradicted in some respects by the Veteran's psychiatric treatment records and statements that he made to the VA examiners.  

For example subsequently dated VA treatment records dated from 2010 to 2011 show that in January 2010, the Veteran was attending individual therapy regularly, which he felt was helping, but still dealing with nightmares and anger.  He also reported occasional boredom since his retirement and was thinking of returning to work a couple of times per week.  He also reported enjoying time with his grandson.  An entry dated in March 2010 shows the Veteran had cut down on his drinking and was working one day per week and that both actions had been helpful for him.  He described his mood has "not too bad" and reported a decrease in dreams and his sleep was fair.  In general he had pretty good interests (cribbage league) and his motivation was good.  He was looking forward to walking again when the weather warmed.  However his mood was still irritable when driving.  The Veteran's GAF scores during this time were 56.

In June 2010, the Veteran reported nightmares have been increasing and that he still gets "moody" with some down periods, but that these were not sustained periods.  He also continued to drink on the weekends which concerns his girlfriend.  He noted some anxiety around caring for his young grandson who has ADHD, which aggravates the Veteran, however he still liked caring for him.  On the other hand, the Veteran was able to enjoy things, such as baseball games and was looking forward to his daughter's wedding.  There was no suicidal ideation.  Id.

In October 2010, the Veteran described a recent road rage incident, which worried his girlfriend.  He described wanting to hurt a driver who had dangerously cut him off, but that he was able to stop himself.  However, the Veteran also stated that since then he started the medication Zoloft and noted that he had calmed down a little and did not yell so much at his grandson.  He then noted that he had been feeling "pretty good" and his interest and motivation had improved since being on Zoloft and that he was talking more.  There was no suicidal ideation and he had cut down drinking, but still has occasional beers, but avoids getting "sauced."  His girlfriend also noticed a difference.  In November 2010, the Veteran continued to note a decrease in anxiety and was feeling calmer.  Although he still occasionally felt down, he denied any sustained periods and was able to enjoy things such as time with his grandson.  He continued to struggle with nightmares, but medication helped.  He still had some intrusive memories and avoidance issues, but was trying to socialize more with friends which was helpful.  He continued to work part-time.  Id.

The most recent entries show that in February 2011, the Veteran reported generally feeling "pretty good."  He had occasional down moods, but denied depression.  His interest, appetite, and sleep were all good although he still had periods of anxiety.  In general things were good between him and his girlfriend.  In May 2011 shows the Veteran had a near complete remission of severe depression and PTSD.  The Veteran reported a decrease in depression and (enjoys things and is not just sitting around) thinks the improvement is due both to Zoloft and looking forward to getting out of New England for the winter.  The Veteran reported that his depression for most part was in remission, but that his PTSD symptoms could be exacerbated by heavy drinking, which he was trying to avoid and for most part had been able to do so.  Id.

The Veteran's Vet Center therapist wrote a fourth letter in August 2011, claiming that the Veteran had to stop working due to PTSD symptoms.  These symptoms included difficulty thinking clearly especially when under stress, difficulty controlling his anger when he thinks someone is standing or walking behind him, concentration and memory difficulties that caused him to forget the date, social isolation, difficulty trusting people, and problems with impulse control.  She wrote that the Veteran physically attacked people who came up behind him.  See letter from J. Skinner, LMFT dated August 11, 2011.  

The Veteran was reexamined by VA in August 2011.  At that time, he reported that he avoided spending time at his girlfriend's house because it was near a gun club and he felt that the noise gave him flashbacks of Vietnam.  However he continued to see a few friends regularly and loved spending time with his children and grandchildren.  He retired from his job as a truck driver in 2009 and while there were times he thought of crashing the truck, thoughts of his family stopped him from considering suicide more seriously.  He had a good work ethic and there were never any issues with him at work.  On a typical day, the Veteran watched television, went out walking, and ran errands, but reported having some lack of motivation to do other things.  He occasionally did volunteer work with Veterans.  The Veteran used to have an alcohol problem, but had recently cut back on drinking.  He continued seeing a therapist and a psychiatrist.  

Noted symptomatology included distressing thoughts and dreams about Vietnam, flashbacks, avoidance, feelings of detachment, and a sense of a foreshortened future.  The Veteran also had sleep troubles, irritability, outbursts of anger, and an exaggerated startle response.  Other symptoms included depressed mood, anxiety, mild memory loss, impaired abstract thinking, and suicidal ideation.  In addition to PTSD, the examiner diagnosed a depressive disorder and alcohol abuse.  She assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  She assigned a GAF score of 60, indicating the less severe end of the spectrum of symptoms that would be considered moderate in nature.  

The Veteran testified about his anxiety disorder symptoms and provided some examples of how they affected his daily functioning at a hearing on May 3, 2012; he and his representative also submitted written statements that covered some of the same material.  His representative also provided testimony at the hearing although he was not sworn in.  The Veteran's representative said that he witnessed that the Veteran had an exaggerated startle response and had almost struck him when he came up behind him.  The representative witnessed another incident in which the Veteran turned and nearly swung at an elderly woman coming up behind him.  At times, the Veteran made statements that he would be better off dead to his therapist and to other people including his representative.  He testified that he lived in a basement apartment and preferred to be by himself for the most part, but had friends who were also combat Veterans that he spent time with.  He also described an occasion, where he chased a car that had cut him off while driving, but did not confront the other driver.  He reported that his treatment providers had advised that he stop driving a propane truck because of the safety issues when he became angry on the road.  He related how he told his daughter that he could not watch his grandson anymore because he had no patience and was afraid that he might hurt him.  Although his ex-wives had told him he drank excessively, he no longer drank as much as he used to because of interactions with medication that he was taking.

The record shows that on January 5, 2015, the Veteran underwent a private employability evaluation by a vocational rehabilitation consultant (not shown to be a medical or mental health expert).  During an hour-long phone interview, the Veteran stated that he has experienced symptoms of PTSD since 1967.  He stated that his friend who was killed in combat has been with him "all the time" and he has been plagued by nightmares over the years.  He prefers to stay inside and tries to walk in the early morning before any of his neighbors are up.  He will make a short trip by himself to a gas station, but if leaving home for shopping or other reasons he goes out with his girlfriend as she does most of the driving because of his past angry outbursts and behavior behind the wheel.  

With regard to the Veteran's post-service employment history she noted the Veteran was employed full-time as a propane truck driver almost immediately after service until his retirement in April 2009.  She noted that prior to that when the Veteran began taking medications for his psychiatric condition in 2008 he felt drowsy at times when driving and for that reason stopped working.  Although the Veteran later returned to work on a part-time basis during between 2009 and 2011, he left work again after a slip and fall that resulted in an elbow fracture.  At that time he also determined that it was time to stop working for good due to his difficulty managing his anger while on the road and did not return to work after the fracture healed and he has not worked in any capacity since that time.  Following a review of the Veteran's file including his educational background, work history, and training, the vocational expert found that the Veteran's anxiety disorder symptoms have severely impacted his ability to work.  See employability evaluation from E.R. Hutchinson, Vocational Rehabilitation Consultant of Vocational Directions, Inc dated January 5, 2015; see also follow-up opinion dated May 6, 2015.  

The Veteran was most recently evaluated for his anxiety disorder in February 2015.  His primary complaints were of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood, irritability, nightmares, hypervigilance, feelings of guilt, exaggerated startle response, and avoidance of crowds.  He stated that he could not get the memories of Vietnam out of his head, which makes him irritable and anxious.  However, his reaction to those memories is to go for a walk or occupy himself until they pass.  He reported a major change since his last VA exam, in that he and his girlfriend of 10 years relocated to Florida, where previously, he had preferred to live alone.  He keeps in touch with his daughters and grandson weekly and describes his relationship with his girlfriend as "not bad."  In terms of occupational functioning, the Veteran reports that he has been retired since 2009.  He describes his typical day as waking up around 5 am, eating breakfast, taking his medications and then going for a walk.  He returns home and reads the newspaper and does puzzles.  Other leisure activities include playing horseshoes with other veterans in the park, yard work, watching television, and bowling.  He continued to drink alcohol, but denied rehab, detox, or any driving under influence.

During the mental status evaluation, the Veteran was alert, oriented and pleasant.  He was engaging with good recall of the events and no evidence of distractibility.  However his mood was preoccupied with the past events and affect was slightly euthymic.  Insight and judgment fair.  He denied suicidal/homicidal ideation, plan or intention.  He has never attempted suicide, but occasionally gets suicidal ideation when frustrated.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's level of impairment with regards to all mental diagnoses is best summarized as occupational and social impairment with reduced reliability and productivity.

Applying the psychiatric symptomatology to the rating criteria noted above, the Board finds that the Veteran's anxiety disorder does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, according to the evidence of record, the Veteran's symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity as opposed to deficiencies in most areas as required for a 70 percent rating.  

The Board acknowledges the Veteran's problems with road rage, including the one episode where he chased down the car wanting to the hurt the driver, and his documented exaggerated startle response and hypervigilance resulting in him swinging at or feeling the urge to attack when people approach him from behind, and recognizes that this demonstrates some impairment of impulse control.  Also the Board acknowledges the Veteran's repeated statements of suicidal ideation, such as crashing his propane truck when he was working and other equivalent statements. Additionally, the Board notes the Veteran's consistent statements and assertions regarding his anxiety, anger and irritability being triggered by frustration while driving and in other situations, demonstrating some difficulty in adapting to stressful circumstances. However, even though the Veteran demonstrates some of the criteria for the next higher rating, what is required is that the Veteran demonstrate symptoms that equate in frequency, duration and severity to the level of the requirements of the 70 percent rating. Vazquez-Claudio, supra. Thus, while the Veteran may demonstrate some impulse control, suicidal ideation, and difficulty adapting to stressful situations, this alone does not mean that he has overall symptomatology equivalent to the level of severity demonstrated by the 70 percent criteria. Thes overall frequency, duration and severity of the 70 percent criteria also includes a disability level that equates to such serious elements as obsessional rituals; intermittently illogical, obscure or irrelevant speech; near continuous panic or depression; spatial disorientation; and neglect of personal hygiene; all of such severity that they result in deficiencies in work, school, family, judgment, thinking or mood. 

The Veteran's consistently reported symptoms include depressed mood, anxiety, sleep impairment, mild memory loss, disturbance of mood, irritability, anger, nightmares, concentration problems, hypervigilance, survivor's guilt, exaggerated startle response, crowd avoidance, isolation, and some impairment in abstract thinking.  However, even by the Veteran's own admission, his symptoms have been less disabling through the use of prescription medications and individual therapy.  

Further, the evidence does not show the chronic anxiety and/or depression that interfere with the Veteran's ability to function independently or impact his activities of daily living.  The relevant clinical findings largely show that the Veteran's symptoms continue to wax and wane, but in general are under control.  So while the Board does not discount the effect of anxiety disorder on the Veteran's daily life, overall the evidence suggests he functions fairly well.  

The Board acknowledges that the Veteran's anxiety disorder has had a significant impact on his interpersonal relationships, particularly with his long-term girlfriend.  However, he does have the ability to establish and maintain effective relationships as he has moved to Florida with her where they have purchased a home together.  Moreover the Veteran has loving and positive relationships with his daughters and grandson, and consistently maintains a social life through various friendships both when he was living in Rhode Island.  The Veteran has also reported meaningful leisure pursuits including bowling, horseshoes, attending baseball games, participating in a cribbage league, and occasional volunteer work.  

Further, despite the 2015 vocational rehabilitation specialist's statements the his disability severely impeded his ability to work, there is no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board notes that despite his occupational limitations, as indicated by his anger and irritability, he was able to maintain his work relationships sufficiently to remain continuously employed since his discharge from service in 1969 until his retirement in 2009.  The evidence does not demonstrate that his job was ever in jeopardy or that there was a serious issue at his employment due to his psychiatric condition.  In addition, not long after his retirement he returned to work on a part-time basis, noting an improvement in mood and a relief in his boredom.  His termination from his post-retirement employment was due, in part, to a non-service connected physical injury and his subsequent relocation to Florida.  

With regard to the recently submitted 2015 vocational consultant evaluation, the Board gives it little probative weight as to the severity of the Veteran's service-connected anxiety disorder.  The consultant noted numerous problems; but failed to explain how the Veteran was able to work full-time for decades despite his symptoms.  She stated that the Veteran stopped working in April 2009 when he began taking psychiatric medications in 2008, which made him drowsy when driving.  However, the record indicates the Veteran was not prescribed any psychiatric medications until September 2009 several months after his retirement.  Moreover, she stated that the Veteran had deficiencies in family relations, yet failed to address his overall good relationships with his daughter and grandson, or his meaningful friendships.  She also did not discuss the Veteran's ability to significantly reduce his drinking on his own or his consistent reports of improvement in some symptoms including a remission of his severe depression.  

As for the GAF scores, the Board notes that other than an initial GAF score of 80, for transient symptoms and no more than slight social and occupational impairment, the majority of the Veteran's scores have consistently been between 55 and 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks,) or moderate impairment in social and occupational functioning (few friends, conflicts with peers or co-workers).  The Board finds that the GAF scores are commensurate with the assigned 50 percent disability rating and characteristic of the moderate symptomatology exhibited and observed.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech.  There is also no evidence of psychotic symptoms, cognitive deficits or that the Veteran was unable to adequately groom and take care of himself physically.  The evidence also does not show spatial disorientation.  See Vazquez-Claudio supra.  

The Board finds that no symptom or combination of symptoms of the duration, frequency or severity to result in occupational and social impairment based on deficiencies in most areas as required by the rating criteria for a 70 percent or any even higher rating under VA's rating schedule.  Again, while his judgment may be impaired by impulse control issues and stressful situations and his mood may be impacted by suicidal ideation, the Veteran was able to work despite his symptoms, he is able to maintain relationships with family and friends despite his tendency to isolate and avoid crowds, and his thinking is not impaired. As noted previously, by his own statements his symptoms improved with medication and therapy, and tended to wax and wane. While the Board acknowledges the courageousness of the Veteran's service, and the seriousness of the impact of his disability on his life, the Board cannot conclude based on the evidence of record that a rating greater than 50 percent is warranted.

The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.


ORDER

A disability rating greater than 50 percent for unspecified anxiety disorder, with PTSD features and alcohol abuse is denied.


REMAND

The Veteran contends that his service-connected unspecified anxiety disorder with PTSD features and alcohol abuse renders him unemployable and that he is therefore entitled to a TDIU. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However of record is a private employability evaluation report in which a vocational consultant concludes his anxiety disorder symptoms have severely impacted his ability to work and now preclude his ability to perform any type of gainful employment.  See employability evaluation from E.R. Hutchinson, Vocational Rehabilitation Consultant of Vocational Directions, Inc dated January 5, 2015; see also follow-up opinion dated May 6, 2015. 

When the percentage requirements for consideration for an award of a TDIU are not met, entitlement to benefits on an extra-schedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of Compensation Services in the first instance.  Id.  Because the Board does not have this authority, the Veteran's TDIU claim must be referred to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and "all other factors having a bearing on the issue."

2.  When the above development is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  The AOJ should undertake all development it deems necessary in order to properly consider this issue.

3.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


